FILED
                            NOT FOR PUBLICATION                              JUL 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TIMOTHY L. WATTS,                                No. 14-15783

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01515-KJM-
                                                 CMK
 v.

R. RAMOS, Housing Lt.; et al.,                   MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      California state prisoner Timothy L. Watts appeals pro se from the district

court’s order denying Watts’s post-judgment motion for reconsideration in his 42

U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993), and we affirm.

      The district court did not abuse its discretion in denying Watts’s motion for

reconsideration because Watts failed to establish grounds for such relief. See id. at

1262-63 (explaining circumstances warranting reconsideration or relief from

judgment under Fed. R. Civ. P. 59(e) and 60(b)).

      We do not consider the medical records and prison transfer documents

attached to Watts’s opening brief because these documents were not presented to

the district court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990)

(“Documents or facts not presented to the district court are not part of the record on

appeal.”).

      To the extent that Watts seeks to appeal the district court’s orders denying

his various discovery motions, we lack jurisdiction because Watts failed to file a

timely notice of appeal or a timely post-judgment tolling motion. See Fed. R. App.

P. 4(a)(1)(A), (a)(4)(A); Stephanie-Cardona LLC v. Smith’s Food & Drug Ctrs.,

Inc., 476 F.3d 701, 703 (9th Cir. 2007) (“A timely notice of appeal is a

non-waivable jurisdictional requirement.”).

      AFFIRMED.




                                          2                                    14-15783